Exhibit 10.2

 



EXCHANGE AGREEMENT

 

EXCHANGE AGREEMENT (this "Agreement"), dated as of November 15th, 2015, by and
between Apptigo International, Inc. a Nevada corporation, with offices located
at 1801 SW 3rd Avenue, Suite 402, Miami, Florida 33129 (the "Company"), and
Anthony Ivankovich having an address at
_____________________________________(the "Holder").

 

WHEREAS:

 

A. The Holder is the owner of a convertible note in the aggregate principal
amount of $350,000, dated __________, 2014 (the "Convertible Note").

 

B. The Company and the Holder desire to enter into this Agreement, pursuant to
which, among other things, the Holder shall exchange the Convertible Note for a
10% Convertible Debenture in the original principal amount of $350,000 in the
form of Exhibit "A" attached hereto (the "Exchange Note") in reliance upon the
exemption from registration provided by Section 3(a) (9) of the Securities Act,
as amended (the "Securities Act"); and

 

C. In addition to the terms defined elsewhere in this Agreement, the following
terms have the meanings set forth below:

 

"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

"Board of Directors" means the board of directors of the Company.

 

"Business Day" means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of Florida are authorized or required by law or other governmental
action to close.

 

"Liens" means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

   

"Trading Market" means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange, the OTCQX or the OTCQB.

 

"Transfer Agent" means Interwest Transfer Co., Inc. having an address of 1981
Murray Holladay Road, Suite 100, Salt Lake City, UT 84117.

 

 

 

1

 

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Holder hereby agree as
follows:

 

1.        Exchange of Convertible Note      On the date hereof, the Holder
shall, and the Company shall, pursuant to Section 3(a)(9) of the Securities Act,
exchange the Convertible Note for the Exchange Note, without the payment of any
additional consideration (the "Exchange"), as follows:

 

(a) Delivery. In exchange for the Convertible Note, on the date hereof the
Company shall issue to the Holder the Exchange Note. The Holder shall deliver or
cause to be delivered to the Company the Convertible Note on the date hereof.
Promptly following the issuance of the Exchange Note to the Holder, the
Convertible Note shall be cancelled.

 

(b) Other Documents. The Company and the Holder shall execute and/or deliver
such other documents and agreements as are customary and reasonably necessary to
effectuate the Exchange.

 

2.       Representations and Warranties

 

Holder Representations and Warranties. The Holder hereby represents and warrants
to the Company that, as of the date hereof, the Holder is the sole owner of the
Convertible Note and will transfer and deliver to the Company at the Closing the
Convertible Note, free from any liens, charges and other encumbrances.

 

3.        Miscellaneous

 

(a) Waivers. The waiver of a breach of this Agreement or the failure of any
party hereto to exercise any right under this Agreement shall in no way
constitute waiver as to future breach whether similar or dissimilar in nature or
as to the exercise of any further right under this Agreement.

  

(b) Amendment. This Agreement may be amended or modified only by an instrument
of equal formality signed by the Parties or the duly authorized representatives
of the respective Parties.

 

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without giving effect to
conflict of laws. Any action, suit, or proceeding arising out of, based on, or
in connection with this Agreement, any document relating hereto or delivered in
connection with the transactions contemplated hereby, any statement,
certificate, or other instrument delivered by or on behalf of, or delivered to,
any party hereto or thereto in connection with the transactions contemplated
hereby or thereby, any breach of this Agreement or such other document, or the
other transactions contemplated hereby or thereby may be brought only in the
state courts of the State of Florida located in Miami Dade County, or in the
United States District Court for the Southern District of Florida and each party
covenants and agrees not to assert, by way of motion, as a defense, or
otherwise, in any such action, suit, or proceeding, any claim that it is not
subject personally to the jurisdiction of such court if it has been duly served
with process, that its property is exempt or immune from attachment or
execution, that the action, suit, or proceeding is brought in an inconvenient
forum, that the venue of the action, suit, or proceeding is improper, or that
this Agreement or the subject matter hereof may not be enforced in or by such
court. Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
sin effect for notice under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law. The Company and the Holder waive trial by
Jury. The prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.

 

2

 

 

(d) Assignment. This Agreement is not assignable except by operation of law.

 

(e) Entire Agreement. This Agreement and the Exchange Note and the documents
issued in connection with these documents contains the entire agreement among
the Parties with respect to the transactions contemplated hereby, and supersedes
all prior agreements, written or oral, with respect hereof.

 

(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed, shall constitute an original copy hereof, but
all of which together shall consider but one and the same document.

 

IN WITNESS WHEREOF, the Holder and the Company have duly executed this Agreement
as of the date first written above.

 

 

COMPANY

 

APPTIGO INTERNATIONAL, INC.

 

 

By: /s/ David Steinberg

Name: David Steinberg

Title: President

 

 

HOLDER

 

 

/s/ Anthony Ivankovich

Anthony Ivankovich 

 

 

 

3

 

 

 

Exhibit A

 

Convertible Debenture

 

 

 

 

 

 

 

 

 

 

 

 

 

